               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Samuel Lamont Barnette,           )         C/A No.: 0:19-1416-CMC-SVH
                                   )
                  Plaintiff,       )
                                   )
       vs.                         )            ORDER AND NOTICE
                                   )
 Barry Faile, Jason Broughton, and )
 William J. Nowicki, Esq.,         )
                                   )
                  Defendants.      )
                                   )

      Samuel Lamont Barnette (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint pursuant to 42 U.S.C. § 1983, alleging violations

of his Fifth, Sixth, Eighth, and Fourteenth Amendment rights. Pursuant to the

provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e)

(D.S.C.), the undersigned is authorized to review such complaints for relief and

submit findings and recommendations to the district judge.

I.    Factual and Procedural Background

      Plaintiff is a state inmate at Lieber Correctional Institution. [See ECF

No. 1 at 2]. However, at the time relevant to his complaint, Plaintiff was a

pretrial detainee at Lancaster County Detention Center. Id. at 5. Plaintiff

brings this § 1983 action against: Barry Faile (“Faile”), the Lancaster County

Sheriff; Jason Broughton (“Broughton”), a Lancaster County Detention Center
shift supervisor; and William J. Nowicki, Esq. (“Nowicki”), Plaintiff’s attorney.

Id.

      Plaintiff alleges he broke into Broughton’s house on April 26, 2018, and,

on May 2, 2018, was placed in the Lancaster County Detention Center, where

Broughton is a shift supervisor. Id. at 5–6. Plaintiff states he and Broughton

were ordered to stay separated, but Broughton entered his housing pod several

times in October and November 2018 to do wall pipe counts and escort the

nurse. Id. at 8. Plaintiff alleges on these occasions Broughton stared at him,

squinted his eyes, and “made mad faces” at him. Id. at 9. Plaintiff also alleges

Broughton informed other inmates that Plaintiff had broken into his house. Id.

Plaintiff asserts Broughton’s actions violated his Eighth Amendment right to

be free from cruel and unusual punishment. Id. at 5.

      Plaintiff alleges Faile failed to protect him by denying his requests to be

transferred to a different facility. Id. at 5, 9, 11.

      Plaintiff alleges ineffective assistance of counsel in violation of the Sixth

Amendment because Nowicki did not act after Plaintiff told him he feared

Broughton and needed a mental evaluation. Id. at 6.

      Plaintiff asserts these alleged constitutional violations resulted in great

mental distress and his requests for mental health care were ignored by “the

county officers,” his attorney, and the detention center. Id. at 8, 10. Plaintiff

seeks monetary damages for his mental and emotional distress. Id. at 10.

                                         2
II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

                                       3
requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

Iqbal, 556 U.S. at 678‒79.

      To state a plausible claim for relief under 42 U.S.C. § 1983, an aggrieved

party must sufficiently allege he was injured by “the deprivation of any [of his

or her] rights, privileges, or immunities secured by the [United States]

Constitution and laws” by a “person” acting “under color of state law.” See 42

U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 1230 (3d ed. 2014).

                                       4
              1.   Claims Against Nowicki

      Plaintiff’s Sixth Amendment claims against Nowicki are not actionable

because “a lawyer representing a client is not . . . a state actor ‘under color of

state law’ within the meaning of § 1983.” Polk County v. Dodson, 454 U.S. 312,

318 (1981).

              2.   Mere Threats Not Actionable

      Plaintiff also fails to state a cognizable claim against Broughton because

Broughton’s alleged acts of staring, squinting, “making mad faces,” and

informing other inmates of Plaintiff’s crime do not rise to the level of

constitutional violations. See Henslee v. Lewis, 153 F. App’x 178, 180 (4th Cir.

2005) (“Mere threats or verbal abuse by prison officials, without more, do not

state a cognizable claim under § 1983.”); Grandstaff v. City of Borger, 767 F.2d

161 (5th Cir. 1985) (finding there is no federal constitutional right to be free

from emotional distress, psychological stress, or mental anguish and, hence,

no liability under § 1983 regarding such claims).

              3.   Failure to Protect

      Plaintiff’s failure-to-protect claim against Sheriff Faile is also subject to

summary dismissal. To establish a claim for failure to protect, an inmate must

show: (1) “serious or significant physical or emotional injury,” and (2) that

prison officials exhibited deliberate indifference to inmate health and safety.

De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003) (internal quotation

                                        5
marks omitted). To be deliberately indifferent, a prison official must “know of

and disregard an objectively serious . . . risk of harm.” Id. “[T]he official must

be both aware of facts from which the inference could be drawn that a

possibility of harm exists, and he must also draw the inference.” Farmer, 511

U.S. at 837. Moreover, “[t]he mere fear of an attack happening is insufficient

to establish a failure to protect claim.” See Wright v. Harley, C/A No. 9:11-

2839-RBH-BM, 2012 WL 1865685, *7 (D.S.C. April 24, 2012).

      Plaintiff has failed to allege Sheriff Faile acted with deliberate

indifference or that he was actually attacked.

            4.    Retaliation

      To the extent Plaintiff alleges retaliation, his claim is subject to

summary dismissal. “Retaliation by a public official for the exercise of a

constitutional right is actionable under 42 U.S.C. § 1983, even if the act, when

taken for different reasons, would have been proper.” American Civil Liberties

Union, Inc. v. Wicomico Cnty., 999 F.2d 780, 785 (4th Cir. 1993). However, the

Fourth Circuit has also mandated that claims of retaliation be regarded with

skepticism, Cochran v. Morris, 73 F.3d 1310, 1317 (4th Cir. 1996), and has

stated:

      [W]e believe that in forma pauperis plaintiffs who claim that their
      constitutional rights have been violated by official retaliation must
      present more than naked allegations of reprisal to survive §
      1915(d). To hold otherwise would be to bring virtually every


                                       6
      unpopular decision by state actors within the scope of a cause of
      action for retaliation.

Adams v. Rice, 40 F.3d 72, 74 (4th Cir. 1994).

      Thus, to state a claim of retaliation under § 1983, “a plaintiff ‘must allege

that (1) []he engaged in protected First Amendment activity, (2) the

defendant[] took some action that adversely affected [his] First Amendment

rights, and (3) there was a causal relationship between [his] protected activity

and the defendant[’s] conduct.’” Martin v. Duffy, 858 F.3d 239, 249 (4th Cir.

2017) (quoting Constantine v. Rectors & Visitors of George Mason Univ., 411

F.3d 474, 499 (4th Cir. 2005)). An inmate must present more than conclusory

accusations of retaliation, Adams, 40 F.3d at 74, and must provide facts that

show the exercise of his constitutional right was a substantial factor

motivating the retaliation, see, e.g., Cochran, 73 F.3d at 1318; Hughes v.

Bledsoe, 48 F.3d 1376, 1387 n.11 (4th Cir. 1995).

      Any claim of alleged retaliation fails because Plaintiff has failed to allege

the retaliation resulted from his engagement in a protected First Amendment

activity.

            5.    Denial of Mental Health Care

      Plaintiff’s complaints regarding a lack of response to his requests for

mental health care could be construed as claims of deliberate indifference to a

serious medical need. However, this claim is also subject to summary dismissal


                                       7
because Plaintiff fails to allege an affirmative link between an alleged

constitutional violation and a particular public official. See Ashcroft v. Iqbal,

556 U.S. 662, 676 (2009) (providing that a plaintiff in a § 1983 action must

plead that the defendant, through his own individual actions, violated the

Constitution); Rizzo v. Goode, 423 U.S. 362, 371-72 (1976) (finding a § 1983

plaintiff must show that he suffered a specific injury as a result of specific

conduct of a defendant, and an affirmative link between the injury and that

conduct).

      Accordingly, Plaintiff’s complaint is subject to summary dismissal for

failure to plead sufficient facts to state viable constitutional claims.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by June 6, 2019, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

                                        8
district court that the claims be dismissed without leave for further

amendment.

     IT IS SO ORDERED.



May 16, 2019                         Shiva V. Hodges
Columbia, South Carolina             United States Magistrate Judge




                                 9
